DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 18 July 2022, with respect to the rejection(s) of claim(s) 1, 15, 31 - 58 under 35 USC 102 or 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Johanek (US PGPUB 2018/0369593 – previously cited) in view of Marnfeldt (US PGPUB 2016/0121126 – in IDS).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 15, 31 – 34, 41 – 48, and 55 – 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johanek (US PGPUB 2018/0369593 – in IDS) in view of Marnfeldt (US PGPUB 2016/0121126 – in IDS).
Regarding claims 1, 31, 41 – 45 and 55 – 58, Johanek discloses a patient treatment system and method comprising: a signal generator having a computer readable storage medium with instructions that, in operation, generate a therapy signal having a pulse width (e.g. paragraph 17); and a signal delivery element (e.g. 24) coupleable to the signal generator (e.g. 34), wherein the signal delivery element is positionable proximate a spinal cord region (e.g. paragraph 39), and, in operation, delivers the therapy signal to the spinal cord region to suppress at least a subset of neurons at or proximate the spinal cord region (e.g. paragraph 41).  Johanek fails to teach the pulse width is in the range of about 25 ms to about 2 seconds.
Marnfeldt teaches it is known to use spinal stimulation with a pulse width of about 50 ms (e.g. paragraph 75).  
  It would have been obvious to one having ordinary skill in the art to modify the pulse width as taught by Johanek with the longer pulse widths as taught by Marnfeldt, since different patients react to stimulation parameters in different ways.  And such a modification would provide the predictable results of finding the optimal treatment parameters.
Regarding claims 15, 32, and 46, Johanek discloses the therapy signal has an amplitude below an activation threshold of target neurons (e.g. ABSTRACT)
Regarding claims 33 and 47, Johanek discloses determining a maximum amplitude of the therapy signal that does not evoke a clinically discernable response, wherein applying the therapy signal comprises applying the therapy signal at an amplitude less than or equal to the maximum amplitude (e.g. paragraph 39).
Regarding claims 34 and 48, Johanek discloses the signal delivery element includes an electrode (e.g. 24, 26), the method further comprising determining a maximum amplitude of the therapy signal that the electrode can tolerate based at least in part on the pulse width, the electrode material, and/or the surface area of the electrode, and wherein applying the therapy signal comprises applying the therapy signal at an amplitude less than or equal to the maximum amplitude (e.g. paragraph 39).

Claims 35 – 40 and 49 – 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johanek in view of Marnfeldt as applied to claims 31 and 45 above, and further in view of Mishra et al. (US PGPUB 2019/0001139 – previously cited).
	Regarding claims 35 - 40 and 49 - 54, Johanek in view of Marnfeldt discloses the claimed invention as described above, but fails to teach a plurality of monophasic or biphasic pulses having an anodic pulse phase and a cathodic pulse phase.  Mishra teaches it is known to use a therapy signal having a plurality of monophasic or biphasic pulses having an anodic pulse phase and a cathodic pulse phase (e.g. paragraph 29).  It would have been obvious to one having ordinary skill in the art to modify the invention as taught by Johanek in view of Marnfeldt with the monophasic or biphasic pulses as taught by Mishra, since such a medication would provide the predictable results of determining the optimal parameters in order to better treat the patient.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792